Roan, J.
Fineman & Goldsmith brought suit against J. E. Toole and J. A. Harris for the sum of $500, upon a contract of guaranty entered into by them, in which “The said J. E. Toole and J. A. Harris hereby guarantee, indemnify, and agree to save harmless the said Fineman & Goldsmith, to the extent of $500, from any and all loss and expense which they may suffer or be put to, growing directly or indirectly out of any credit they may extend to said Armor & Collins.” The petition alleged, and the proof showed, an indebtedness due them by Armor & Collins, and the insolvency of that firm. The defendants pleaded a cancellation of the contract, and that they were not indebted in any sum. The jury returned a verdict for the plaintiffs for the full amount sued for. The defendants made a motion for new trial, on the grounds that the verdict was contrary to law and to the evidence; the motion was overruled, and J. A. Harris, one of the defendants, assigns error upon the overruling of the motion. There is no merit in the motion for a new trial. The verdict was amply supported by the evidence, and the trial judge did not abuse his discretion in overruling the motion. Judgment affirmed.